19-11711-scc        Doc 200      Filed 03/26/21 Entered 03/26/21 16:25:33         Main Document
                                              Pg 1 of 8


Platzer, Swergold,
Goldberg, Katz & Jaslow, LLP
Attorneys for Shanghai Pearls & Gems, Inc. d/b/a
Ultimate Diamond Co.
475 Park Avenue South, 18th Floor
New York, New York 10016
Henry G. Swergold, Esq.
Andrew S. Muller, Esq.
(212) 593-3000
hswergold@platzerlaw.com
amuller@platzerlaw.com

                                                                                          File No. 9768-1
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:
                                                              Chapter 7
THE D&M CAPITAL GROUP, LLC,
                                                              Case No. 19-11711 (SCC)
                                   Debtor.


                  NOTICE OF APPEAL AND STATEMENT OF ELECTION

Part 1: Identify the Appellant

    1.   Name of appellant: Shanghai Pearls & Gems, Inc. d/b/a Ultimate Diamond Co.

    2.   Position of appellant in the adversary proceeding or bankruptcy case that is the subject of

         this appeal:

 For appeals in an adversary proceeding.           For appeals in a bankruptcy case and not in an
                                                   adversary proceeding.

 □ Plaintiff                                       □ Debtor
 □ Defendant                                       □ Creditor
 □ Other (describe)                                □ Trustee
                                                   ■ Other (describe):Creditor/Objectant to
                                                   Motion to Approve Settlement


Part 2: Identify the subject of this appeal

         1. Describe the judgment, order, or decree appealed from:
19-11711-scc     Doc 200      Filed 03/26/21 Entered 03/26/21 16:25:33            Main Document
                                           Pg 2 of 8



            Order at Docket No. 195, Pursuant to 11 U.S.C. § 105(a) and Federal Rules of

            Bankruptcy Procedure 9019(a) Approving Settlement Agreement Between Trustee

            and Radwan Diamond & Jewellery Trading

        2. State the date on which the judgment, order, or decree was entered: March 12, 2021.

    Part 3: Identify the other parties to the appeal

       List the names of all parties to the judgment, order, or decree appealed from and the names,

addresses, and telephone numbers of their attorneys:

        1. Counsel for Alan Nisselson, trustee for the chapter 7 estate of The D&M Capital
           Group, LLC:

                       Windels Marx Lane & Mittendorf, LLP
                       Leslie S. Barr, Esq.
                       156 West 56th Street
                       New York, New York 10019
                       Tel.: (212) 237-1000
                       Fax: (212) 262-1215

        2. Counsel for Radwan Diamond & Jewellery Trading:

                       King & Spalding LLP
                       Mark M. Maloney, Esq.
                       Sarah L. Primrose, Esq.
                       1180 Peachtree Street, NE Suite 1600
                       Atlanta, Georgia 30309
                       Tel.: (404) 572-4600
                       Fax: (404) 572-5100

    Part 4: Optional election to have appeal heard by District Court (applicable only in
            certain districts)

        If a Bankruptcy Appellate Panel is available in this judicial district, the Bankruptcy
Appellate Panel will hear this appeal unless, pursuant to 28 U.S.C. § 158(c)(1), a party elects to
have the appeal heard by the United States District Court. If an appellant filing this notice wishes
to have the appeal heard by the United States District Court, check below. Do not check the box
if the appellant wishes the Bankruptcy Appellate Panel to hear the appeal.

       ■ Appellant elects to have the appeal heard by the United States District court for the
           Southern District of New York rather than by the Bankruptcy Appellate Panel.




                                                 2
19-11711-scc   Doc 200   Filed 03/26/21 Entered 03/26/21 16:25:33     Main Document
                                      Pg 3 of 8



Part 5: Sign below

Dated: New York, New York
       March 26, 2021
                                     Platzer, Swergold,
                                      Goldberg, Katz & Jaslow, LLP
                                     Attorneys for Shanghai Pearls & Gems, Inc. d/b/a
                                     Ultimate Diamond Co.

                                     By: /s/ Andrew S. Muller
                                        Henry G. Swergold, Esq.
                                        Andrew S. Muller, Esq.
                                        475 Park Avenue South, 18th Floor
                                        New York, NY 10016
                                        Tel.: (212) 593-3000
                                        hswergold@platzerlaw.com
                                        amuller@platzerlaw.com




                                        3
19-11711-scc   Doc 200   Filed 03/26/21 Entered 03/26/21 16:25:33   Main Document
                                      Pg 4 of 8
19-11711-scc   Doc 200   Filed 03/26/21 Entered 03/26/21 16:25:33   Main Document
                                      Pg 5 of 8
19-11711-scc   Doc 200   Filed 03/26/21 Entered 03/26/21 16:25:33   Main Document
                                      Pg 6 of 8
19-11711-scc   Doc 200   Filed 03/26/21 Entered 03/26/21 16:25:33   Main Document
                                      Pg 7 of 8
19-11711-scc   Doc 200   Filed 03/26/21 Entered 03/26/21 16:25:33   Main Document
                                      Pg 8 of 8
